DETAILED ACTION
Claims 25 and 27-32 were rejected in the Office Action mailed 09/18/2020. 
Applicant filed a notice of appeal and amended claim 25 and cancelled claim 17, which was not entered on 03/02/2021. 
Applicant filed a request for continued examination, amended claim 25, and deleted claim 17 on 03/11/2021.
Claims 16, 18-22, 24-25, and 27-32 are pending, of which claims 16, 18-22, and 24 are withdrawn. 
Claims 25 and 27-32 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop et al. (US 7,552,604) (Waldrop) in view of Yasumitsu (US 2014/0038483), in view of evidence provided by Measurement Units and Concentration Analogies.
Regarding claims 25, 27-28, and 31
Waldrop teaches a double needle bar spacer knit fabric 10 comprising a first layer 12 that has a plurality of yarns that are knitted together (i.e., first fabric layer) and a second layer 18 that has a plurality of yarns that are knitted together (i.e., second fabric layer), wherein the first and second layer are connected to one another by way of a connecting layer 24 that has a plurality of traversing yarns 26 and 28 that extend between both the first and the second layer. See, e.g. abstract, column 3, lines 1-11, and FIG.1. The first and second fabric layers are arranged in opposing back-to-back spaced apart relationship with the traversing yarns disposed between and interconnecting the first and second fabric layers as shown in FIG.1. 

Waldrop teaches the connecting layer 24 is arranged to function as a cushion layer of the double needle bar spacer knit fabric 10 for the purposes of absorbing shock and imparting a desired give when pressed upon by a user. Column 6, line 67 – column 7, line 4. Waldrop teaches the arrangement of the layers 12, 18, and 24 results in the double needle bar spacer knit fabric 10 have a three-dimensional quality and provides some degree of compressibility and resiliency across the fabric, wherein the amount of compressibility and resiliency across the fabric 10 is selected at least in part due to the particular characteristics and number of traversing yarns 26 and 28 that are employed. Column 3, lines 18-25 and FIG.1. 
Waldrop teaches after a force 66 is imparted to the fabric 10, the connecting layer 24 comprising the traversing yarns 26 and 28 function to bounce back to restore the space 30 present before the force 66 was imparted. Column 8, line 53 – column, 9 line 16 and FIG. 4-5. 
Given Waldrop teaches the traversing yarns comprising the polyester monofilament fibers absorb shock, impart a desired give when pressed upon, control the degree of compressibility and resiliency across the fabric, and maintains the space between the fabric layers 12 and 18, it is clear the traversing yarns comprising the polyester monofilament fibers comprise a resilient material that maintains the spaced apart relationship between the fabric layers and to permit the fabric layers to be reversibly compressed together. 
Waldrop further teaches the fabric 10 is made of polyester. Column 3, lines 42-44. Given Waldrop does not require any additional material and the fabric 10 is made of polyester, it is clear the spacer fabric consists essentially of polyester. Further, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially 
Waldrop further teaches the first layer 12, the second layer 18, and the connecting layer 24 (i.e., entire spacer fabric) are treated with an anti-bacterial agent, and the fabric may receive a treating composition that includes a fluorochemical that acts as a repellant, wherein the fluorochemical finish can repel oil. Column 9, lines 38-43 and 54-59.
Given Waldrop does not require adding perfluorooctanesulfonic acid, perfluorooctane sulfonate, perfluorooctanoic acid, or flame retardants to the fabric, it is clear the fabric would be free of perfluorooctanesulfonic acid, perfluorooctane sulfonate, perfluorooctanoic acid, and flame retardants.
	Waldrop does not explicitly teach a specific composition to the treating composition that includes a fluorochemical.
	
With respect to the difference, Yasumitsu teaches a cloth containing an organic fiber treated with a solution (treatment liquid) comprising a fluorine-containing polymer and a quaternary ammonium salt in order to attach the fluorine-containing polymer and quaternary ammonium salt to the cloth. See, e.g. abstract and paragraphs [0025], [0176], [0193], and [0202-0203]. 
	Yasumitsu further teaches the fluorine-containing polymer contains a fluorine-containing monomer represented by the following general formula:  


    PNG
    media_image1.png
    59
    408
    media_image1.png
    Greyscale
 
	wherein X is preferably a hydrogen atom,

	wherein p is preferably 0, 
	wherein n is preferably 2 to 5, 
	wherein Rf is preferably a perfluoroalkyl group, wherein the carbon atom number of Rf group is preferably 1 to 6, such as —(CF2)5 CF3 (i.e., C6-perfluoralkyl based). Paragraphs [0037-0039], [0044-0048].  
Yasumitsu teaches an example of the fluorine-containing polymer comprising a fluorine-containing monomer with the preferred p values and X unit, CH2=CHC(=O)O—CH2CH2C6F13 (i.e., C6-perfluoralkyl based fluoropolymer). Paragraph [0226].  
Yasumitsu teaches the ratio of the fluorine-containing polymer may be 0.01 to 3.0% by weight relative to the weight of the cloth. Paragraph [0202]. 
Yasumitsu further teaches the concentration of perfluorooctanoic acid (PFOA) and perfluorooctanesulfonic acid (PFOS) in the treated cloth is 5 ng/g or less. Paragraphs [0035] and [0230]. As evidenced by the Specification and Measurement Units and Concentration Analogies, 5 ng/g is 5 ppb (PG Pub - Specification, [0040]) (Measurement, 3rd line under Parts Per Billion (ppb)), therefore the cloth is free of perfluorooctanoic acid and perfluorooctanesulfonic acid. 
	Yasumitsu further teaches the cloth preferably comprises polyester fiber and can be a knitted fabric structure. Paragraphs [0026] and [0032]. 
	As Yasumitsu expressly teaches, the cloth comprising the fluorine-containing polymer as described above had an oil repellency (AATCC 118-1992) of grade 4 or higher, such as a grade of 5, which is excellent as well as excellent water-absorbing property and dirt-removal property by washing. Abstract and paragraphs [0025] and [0230]. 
	As Yasumitsu expressly teaches, it is desirable for textiles to be free of perfluoroctanoic acid and perfluorooctanesulfonic acid as these compounds affect the living environments and living things. Paragraph [0007].

	Waldrop and Yasumitsu are analogous art as they are both drawn to fabric structures comprising polyester treated for oil-repellency and anti-bacterial properties.	
In light of the motivation of using the treatment liquid provided by Yasumitsu, it therefore would have been obvious to one of ordinary skill in the art to treat the fabric 10 as a whole, including the first layer 12, second layer 18 and the connection layer 24, of Waldrop with the treatment liquid of Yasumitsu comprising a C6-perfluoralkyl based fluoropolymer such that the ratio of the C6-perfluoralkyl based fluoropolymer is 0.01 to 3.0% by weight relative to the weight of the fabric, in order to impart an anti-bacterial property, oil-repellency of grade 4 or higher, such as grade 5, excellent dirt-removal property by washing, excellent water-absorbing property to the fabric 10 as whole, especially as Waldrop teaches applying an anti-bacterial agent to the fabric 10 as a whole (Waldrop, col.9 lines 38-43) and using a fluorochemical treatment to ensure the fabric can repel oil (Waldrop, col.9 lines 55-59), and thereby arrived at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).



Given that the material and structure of the treated spacer fabric of Waldrop in view of Yasumitsu is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the spacer fabric of Waldrop in view of Yasumitsu would intrinsically have a velocity of burning according to FMVSS 302 or less than 100 mm/minute in at least five of six measurements in cross direction, three measurements on a first side and three measurements on a second side, and the treated spacer fabric has a total emission according to VDA 277 of less than 100 µgC/g, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 29
Waldrop further teaches the fabric 10 has a thickness that is from 2 millimeters to 12 millimeters. Column 3, lines 30-31 and FIG.1. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop et al. (US 7,552,604) (Waldrop) in view of Yasumitsu (US 2014/0038483), as applied in claim 25 above, and further in view of Strunk et al. (DE 102005019616) (Strunk). 
Regarding claim 30
Waldrop in view of Yasumitsu teaches all of the limitations of the claimed invention above, however does not explicitly teach the weight per unit area of the spacer fabric. 
With respect to the difference, Strunk teaches a vehicle seat, wherein the vehicle seat comprising a ventilation layer 38, wherein the ventilation layer 38 is a textile spacer knitted fabric of 100% polyester, which has a basis weight of 430 gsm ± 50 gsm (i.e., 280 to 490 gsm). Paragraphs [0003] and [0020] and FIG.1-2. 
As Strunk expressly teaches, the ventilation layer formed as a textile spacer knitted fabric combines good flow through with a certain stability against small bruises and low weight. Paragraph [0005]. 
Strunk and Waldrop in view of Yasumitsu are analogous art as they are both drawn to spacer fabrics used in vehicle seating applications. See Waldrop, column 2, lines 64-67. 
In light of the disclosure of producing a ventilation layer as provided by Strunk, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer fabric of Waldrop in view of Yasumitsu to have a basis weight of 280 to 490 gsm, in order to produce a ventilation layer for a vehicle seat with predictable success, and thereby arrive at the claimed invention. 

Regarding claim 32

Waldrop further teaches the fabric 10 has a thickness that is from 2 millimeters to 12 millimeters. Column 3, lines 30-31 and FIG.1. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Waldrop in view of Yasumitsu teaches all of the limitation of the claimed invention above, however does not explicitly teach the weight per unit area of the spacer fabric.
With respect to the difference, Strunk teaches a vehicle seat, wherein the vehicle seat comprising a ventilation layer 38, wherein the ventilation layer 38 is a textile spacer knitted fabric of 100% polyester, which has a basis weight of 430 gsm ± 50 gsm (i.e., 280 to 490 gsm). Paragraphs [0003] and [0020] and FIG.1-2. 
As Strunk expressly teaches, the ventilation layer formed as a textile spacer knitted fabric combines good flow through with a certain stability against small bruises and low weight. Paragraph [0005]. 
Strunk and Waldrop in view of Yasumitsu are analogous art as they are both drawn to spacer fabrics used in vehicle seating applications. See Waldrop, column 2, lines 64-67. 
In light of the disclosure of producing a ventilation layer as provided by Strunk, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer fabric of Waldrop in view of Yasumitsu to have a basis . 

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop et al. (US 7,552,604) (Waldrop) in view of Yasumitsu (US 2014/0038483), as applied in claim 25 above, and further in view of Krause et al. (WO 2007065456) (Krause).  
Regarding claim 30
Waldrop in view of Yasumitsu teaches all of the limitations of the claimed invention above, however does not explicitly teach the weight per unit area of the spacer fabric. 
With respect to the difference, Krause teaches a spacer textile for use in vehicle seats, wherein the spacer textiles preferably have a basis weight between 200 and 600 gsm. Page 8, lines 27-29 and page 7, lines 5-6. 
Krause and Waldrop in view of Yasumitsu are analogous art as they are both drawn to spacer fabrics used in vehicle seating applications. See Waldrop, col.2 lines 64-67. 
In light of the disclosure of producing a vehicle seat comprising a spacer textile, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer fabric of Waldrop in view of Yasumitsu to have a basis weight between 200 and 600 gsm, in order to produce a space fabric for a vehicle seat with predictable success, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Regarding claim 32
Waldrop further teaches the traversing yarns 26 and 28 are made of polyester monofilament and are generally thick with fibers being from 30 to 70 denier in order to resist crushing (i.e., spacer fibers are monofil fibers). Column 6, line 67 – column 7, line 7. 
Waldrop further teaches the fabric 10 has a thickness that is from 2 millimeters to 12 millimeters. Column 3, lines 30-31 and FIG.1. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Waldrop in view of Yasumitsu teaches all of the limitation of the claimed invention above, however does not explicitly teach the weight per unit area of the spacer fabric.
With respect to the difference, Krause teaches a spacer textile for use in vehicle seats, wherein the spacer textiles preferably have a basis weight between 200 and 600 gsm. Page 8, lines 27-29 and page 7, lines 5-6. 
Krause and Waldrop in view of Yasumitsu are analogous art as they are both drawn to spacer fabrics used in vehicle seating applications. See Waldrop, col.2 lines 64-67. 
In light of the disclosure of producing a vehicle seat comprising a spacer textile, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer fabric of Waldrop in view of Yasumitsu to have a basis weight between 200 and 600 gsm, in order to produce a space fabric for a vehicle seat with predictable success, and thereby arrive at the claimed invention. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

 Response to Arguments
The previous rejection of claims 25 and 27-32 are maintained. The claims are finally rejected as all claims are drawn to the same invention claimed in the application prior to the entry of the submission under 35 CFR 1.1143 and would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. 
	
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“The Examiner asserts that Waldrop teaches a fabric that is free of perfluorooctoanesuflonic acid, perfluorooctane sulfonate, perfluorooctanoic acid, and flame retardants. As noted in the Jost Declaration, this is only true for untreated space fabric. See Dec., pg. 1 para. 15. While Waldrop does mention treating composition(s) that include a fluorochemical that acts as a repellent (See action, p. 5, para 2), ‘Waldrop is completely silent as to how one would create spacer fabrics that exhibit desirable properties such as oil and water repellency and an acceptable burning rate that are also free of perfluorooctanesulfnoic acid, perfluorooctane sulfonate, perfluorooctanoic acid, or flame retardants.’ Id. As discussed further below, Waldrop is silent as to any material or method that could be used to produce a treated materials suitable for use in industries such as the automobile industry that is free of perfluoroctanesulfonic acid, perfluorooctane sulfonate, perfuorooctaonic acid, and flame retardants.”



The Examiner respectfully traverses as follows:
Firstly, it is noted Waldrop does not require the presence of perfluorooctoanesuflonic acid, perfluorooctane sulfonate, perfluorooctanoic acid, and flame retardants. 
Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Waldrop does not expressly teach the claimed at least one C6-perfluoralkyl based fluoropolymer free of perfluorooctanesuflonic acid, perfluorooctane sulfonate, perfluorooctanoic acid, and flame retardants. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Waldrop does not disclose the entire claimed invention.  Rather, Yasumitsu is relied upon to teach claimed elements missing from Waldrop. See pages 6-9 of the Office Action mailed 09/18/2020.
		
Applicants further argue:
“As explained by Mr. Jost in the Jost Declaration, ‘Spacer fabric used in automobile cabins must meet very strict industry-wide requirements.’ Dec., pg. 1, para. 6. Most material used to treat spacer fabrics consisting essentially of polyester do not bond covalently to the treated fabrics; accordingly treated space fabric may exhibit problematic volatility and off-gassing. See Dec., pg. 1, para. 7. ‘Formulating materials [essentially polyester space fabrics] that possess each of these required and/or desirable properties is very challenging, in part because optimizing some properties may adversely impact some equally important qualities of the materials’ Id.
	The action citing the Abstract to Yasumitsu states in part, ‘Further, as Yasumitsu teaches when the fluorine-containing polymer is attached to the cloth … the fluorine-containing polymer is more easily attached to the polyester fiber, the oil repellency, dirt-removal property by washing, water-absorbing property further improve, and the anti-bacterial property is given to the cloth.’ Action, pg. 7 para. 1. Yasumitsu fails to teach that if C6-perfluoroalkyl is present at less than 1% weight of a spacer fabric consisting essentially of polyester it may produce a polyester based spacer fabric with a burn rate acceptable for use in the automobile industry. See Dec., pg. 2, para. 17. 


The Examiner respectfully traverses as follows:
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., for use in the automobile industry) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, while Yasumitsu does not apply the C6-perfluoroalkyl in order to affect burn rate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The fact remains Yasumitsu teaches the C6-perfluoroalkyl is present in the range of 0.01 to 3.0% by weight in order to improve oil repellency, dirt-removal property, water-absorbing property, and anti-bacterial property. See abstract and paragraphs [0193], [0202], and [0230].

Applicants further argue:
“The material used to generate all of the experimental data presented in Yasumitsu, (Examples 1, 2, 3 and Comparative Example 4) was a twill weave. See Yasumitsu, pgs. 8-9, paras. [0226]-[0251]; [0228]. Unlike the claimed spacer fabric consisting essentially of polyester recited in currently amended claim 25, the material exemplified in Yasumitsu includes cotton. See Dec., pg. 2, para. 18. Those skilled in the art expect fabric comprised of cotton to react differently than spacer fabric consisting essentially of polyester when treated with C6-perfluoralkyl based fluoropolymers. See Dec., pg. 2, paras 18 and 19; currently amended claim 25. A person skilled in the art looking to create a spacer fabric consisting essentially of polyester suitable for use in the automobile industry (as recited in amended claim 25), starting from the teaching of Waldrop, would not look to Yasumitsu at least in part because the only examples in are directed to treating cotton-based twills consisting of 1.0 % wt. perfluoroalkyl polymers.
While Yasumitsu, states, “In the case of the surface treatment the ratio of the fluorine- containing polymer be 0.01 to 3.0 by weight (more preferably 0.5 to 2.0% by Yasumitsu, pg. 7. Para. [0202]. As explained by Mr. Jost in the Jost Declaration:
The disclosure of Yasumitsu is very broad, discussing multiple different materials including exemplified materials that include wool, and a wide variety of treatment options and ranges of reagent. Yasumitsu includes 3 examples and one counter example.
The only material actually treated in these examples and counter examples is a twill that includes cotton as the weft yarn of the twill weave and polyethylene terephthalate as the warp yarn, and only one concentration (1.0 wt. %) of any C6-perfluoroalkyl was used to treat the cotton twill. The only properties of the treated cotton twill tested were water absorbency, dirt removal by washing and bactericidal activity.
Dec., pg. 2, para. 18.”

Remarks, pg. 9
The Examiner respectfully traverses as follows:
Firstly, Yasumitsu is not used to teach modifying Waldrop to form twill weaves comprising cotton. 
Secondly, it is noted “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). While the examples may be drawn to a twill weave comprising cotton treated with 1.0 wt.% of a C6-perfluoroalkyl, there is nowhere in the disclosure of Yasumitsu that requires the treated cloth to comprise cotton or the treatment to be applied in an amount of 1.0 wt.%. The fact remains Yasumitsu teaches the cloth requires an organic fiber, wherein the organic fiber is preferably a polyester fiber, and teaches treating the cloth with a C6-perfluoralkyl based fluoropolymer in an amount in the range of 0.01 to 3.0% by weight. Paragraphs [0025-0026], [0035], [0202], and [0228]. It is also noted Yasumitsu explicitly teaches the structure of the cloth is not particularly limited and can include knitted fabrics. Paragraph [0032]. 
Secondly, in response to applicant's argument that Yasumitsu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yasumitsu is analogous art as it is drawn to treating fabric structures comprising polyester with a C6-fluoroalkyl based fluoropolymer, with a negligible concentration of PFOA and PFOS, in order to impart oil-repellency.
Thirdly, while Yasumitsu does not treat the cloth with the C6-perfluoroalkyl with the automobile industry in mind, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The fact remains Yasumitsu teaches the C6-perfluoroalkyl is present in the range of 0.01 to 3.0% by weight in order to improve oil repellency, dirt-removal property, water-absorbing property, and anti-bacterial property. See abstract and paragraphs [0193], [0202], and [0230].
Fourthly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Waldrop teaches the first layer 12, the second layer 18, and the connecting layer 24 (i.e., entire spacer fabric) are treated with an anti-bacterial agent and the fabric may receive a treating composition that includes a fluorochemical that acts as a repellant, wherein the fluorochemical finish can repel oil. Column 9, lines 38-43 and 54-59. Waldrop teaches the spacer fabric is made from polyester. Column 3, lines 42-44 and column 6, line 67 – column 7, line 7. 

Further, as Yasumitsu expressly teaches when the C6-perfluoroalkyl is attached to the cloth with a quaternary ammonium salt by adding the quaternary ammonium salt to the treatment liquid and when the cloth contains a polyester fiber, the fluorine-containing polymer is more easily attached to the polyester fiber, the oil repellency, dirt-removal property by washing, waster-absorbing property further improve, and an anti-bacterial property is given to the cloth. See abstract and paragraph [0193].
Therefore, Yasumitsu provides motivation to combine, in order to impart an anti-bacterial property, oil-repellency of grade 4 or higher, such as grade 5, excellent dirt-removal property by washing, excellent water-absorbing property to the fabric 10 as whole, especially as Waldrop teaches applying an anti-bacterial agent to the fabric 10 as a whole, using a fluorochemical treatment to ensure the fabric can repel oil, and the fabric is formed of polyester. Column 9, lines 38-43 and 54-59. Column 3, lines 42-44 and column 6, line 67 – column 7, line 7.
Given both Waldrop and Yasumitsu are drawn to fabric structures comprising polyester treated for oil-repellency and anti-bacterial properties, and given Yasumitsu provides proper motivation to combine, it is the Examiner’s position that one of ordinary skill in the art would look to Yasumitsu to modify Waldrop and would have a reasonable expectation of success in modifying Waldrop in view of Yasumitsu.
	
Applicants further argue:
“Applicants can rebut a prime facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range…
…Referring now to the Jost Declaration and Appendix A… …Polyester based spacer fabric containing 0.8 wt % weight C6-fluoroalkyl polymer consistently meets automobile industry requirements for burn rate. See Dec., pg. 2, para. 22. Conversely, polyester See id., pg. 2, para. 23. While the range recited in claim 25 overlaps with the range disclosed in Yasumitsu the range recited in claim 25 consistently produces polyester based spacer fabrics that meet the requirements for such materials set forth by the automobile industry including the upper limit on burning rate. See id., pg. 1 para. 7.
The broad (0.01 to 3.0% wt.) and the preferred (0.5 to 2.0%) ranges taught by Yasumitsu fail to set an upper limit on the level of C6-perfluoroalkyl-based fluoropolymer in spacer fabric required to produce a spacer fabric consisting essentially of polyester that exhibits a burn rate that meets the requirements set forth by the automobile industry for these materials. The examples of Yasumitsu recite fabric that contains 1.0 % wt. fluoroalkyl polymer levels – too high to produce fabric suitable for use in the automobile industry. See id., pg. 2 paras. 17,18,19.”

Remarks, pg. 10

	“The comparative data presented in Appendix A, as explained by Mr. Jost in the Jost
Declaration, demonstrates the criticality of the amount of perfluoroalkyl polymers in the spacer fabric.”

Remarks, pg. 11

The Examiner respectfully traverses as follows:
Firstly, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
The data is not commensurate in scope with the scope of the present claims, and is therefore unpersuasive. Specifically, the data uses one specific C6-perfluoroalkyl based fluoropolymer (i.e., undisclosed C6-perfluoroalkyl polymer) and a specific amount of the C6-perfluoroalkyl based fluoropolymer (i.e., 0.24 wt. %), while the present claims broadly recite using any C6-perfluoroalkyl based fluoropolymer in a range of 0.03 to 0.8 wt. %. Further, it is noted measurements of velocity of burning include three measurements on a first side and three measurements on a second side of the spacer fabric, as recited in independent claim 35. The 
Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Emphasis added. Applicant has provided a single point inside the range and a single point outside the range. Therefore, the single data point within the claimed range does not support the claim of unexpected results for the entire range of 0.03 to 0.8 % by weight.  
	
Applicants further argue:
“The cited art fails to teach the criticality of setting an upper limit of 0.8% wt. of C6-fluoroalkyl polymer in treating spacer fabric consisting essentially of polyester. One skilled in the art with knowledge of the cited art would not have been motivated to optimize this parameter to produce a spacer fabric free of perfluorooctanesulfonic acid, perfluorooctane sulfonate, perfluorooctanoic acid, and flame retardants, having a burn rate of less than 100 mm/minute, and a total emission level of less than 100 ugC/g.”

Remarks, pg. 11

The Examiner respectfully traverses as follows:

Firstly, in response to applicant's argument that Yasumitsu does not teach adding C6-perfluoroalkyl polymer to produce a spacer fabric free of perfluorooctanesulfonic acid, perfluorooctane sulfonate, perfluorooctanoic acid, and flame retardants, having a burn rate of less than 100 mm/minute, and a total emission level of less than 100 ugC/g, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).	
	
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        




/C.X.N./Examiner, Art Unit 1789